               Case 16-20516-AJC         Doc 272     Filed 01/10/19     Page 1 of 27




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


IN RE:                                                                Case No. 16-20516-AJC
                                                                      Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                 (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                 Case No. 16-20517-AJC

         Debtors.
                                                       /


         TRUSTEE'S OMNIBUS MOTION TO COMPROMISE CONTROVERSIES
           WITH ADVERSARY DEFENDANTS: 1) JOSÉ MANUEL ORDOÑEZ;
                   AND 2) DEBORAH HAYS A/K/A DEBBIE HAYS


                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING

        Any interested party who fails to file and serve a written response to this motion within
 21 days after the date of service stated in this motion shall, pursuant to Local Rule 9013-1(D),
 be deemed to have consented to the entry of an order granting the relief requested in the motion.

        If you object to the relief requested in this paper, you must file a response with the Clerk
 of the Court at United States Courthouse, 301 North Miami Avenue, Miami, FL 33128, and
 serve a copy on the movant’s attorney, Luis R. Casas, 98 SE 7th Street, Suite 1100 Miami,
 Florida 33131 and any other appropriate persons within the time allowed. If you file and serve
 a response within the time permitted, the Court will either schedule and notify you of a hearing
 or consider the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you
 do not oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing, and may grant the relief requested.


         Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC (“Providence

Fund”) (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in (1) Adv. Pro.

No. 18-01311-AJC filed against Defendant José Manuel Ordoñez (“Ordoñez”); and (2) Adv. Pro.




47470401;1
              Case 16-20516-AJC        Doc 272      Filed 01/10/19    Page 2 of 27




No. 17-01155-AJC filed against Defendant Deborah Hays a/k/a Debbie Hays (“Hays”) (together

the “Defendants”), by and through undersigned counsel, pursuant to Federal Rule of Bankruptcy

Procedure 9019 and Local Rule 9019-1, files this omnibus motion (the "Motion") seeking entry of

an order approving the Trustee's proposed compromises with the Defendants in the aforementioned

adversary proceedings. In support of this Motion, the Trustee respectfully represents as follows:

                                    Jurisdiction and Venue

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9019-1.

                             Procedural and Factual Background

         4.    Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

         5.    On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

         6.    The Trustee believes that the Providence Debtors were used as part of a global

Ponzi scheme that raised over $64 million in the United States and defrauded investors. Antonio

Buzaneli, Ordoñez, Julio Rivera, and other co-conspirators utilized the Providence Debtors, along

with entities located in the United States and abroad, to perpetrate their fraudulent scheme. The

scheme involved the sale of unregistered securities by way of promissory notes to investors while

promising annual returns typically between 12-13.5%.



                                                2
47470401;1
               Case 16-20516-AJC        Doc 272      Filed 01/10/19     Page 3 of 27




         7.     The Providence Debtors offered and sold promissory notes to investors throughout

the United States.

         8.     In order to market and sell the promissory note investments, Providence recruited

what Providence referred to as its “originators.” The originators were promised commissions,

which were denominated “referral fees,” for successfully introducing potential investors who

ended up issuing funds to the Debtors to purchase these promissory notes.

         9.     Defendant Hays was an originator for Providence.

         10.    On April 14, 2017, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 17-01155-AJC] against Hays, asserting claims to avoid and recover referral fees and for

other relief, seeking entry of a judgment totaling at least $890,020.30 against Hays.

         11.    On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-01311-AJC] against Ordoñez, asserting claims to recover damages resulting from the

entry of a judgment against the estate totaling at least $49,511,186 due to his role as an officer of

Providence.

                             The Proposed Settlement Agreements

    A. Compromise With Ordoñez

         12.    Subject to court approval, Ordoñez has agreed to entry on behalf of the Trustee and

against Ordoñez of a judgment totaling $49,511,186, the full amount sought by the Trustee in Adv.

No. 18-01311. A copy of this settlement agreement is attached as Exhibit “A” to this Motion.

    B. Compromise With Hays

         13.    Subject to court approval, the Trustee and Defendant Hays entered into a settlement

agreement in which Defendant Hays agreed to pay the estate $20,000 in exchange for the dismissal




                                                 3
47470401;1
                Case 16-20516-AJC       Doc 272      Filed 01/10/19    Page 4 of 27




of Adv. No. 17-01155. A copy of this settlement agreement is attached as Exhibit “B” to this

Motion.

                                         Relief Requested

          14.    The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Trustee's proposed compromises with the Defendants as described

above and in the attached settlement agreements to this Motion.

                               Legal Basis and Authority for Relief

          15.    Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Settlements and compromises are a normal part of the bankruptcy process. Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157

(1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

          16.    To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor’s estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air

Line Pilots Ass., Int’l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff’d, 17 F. 3d 600 (2d Cir. 1994).

          17.    Approval of a settlement in a bankruptcy proceeding is within the sound discretion

of the Court, and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is

whether the proposed settlement “falls below the lowest point in the range of reasonableness.” Id.

at 891.




                                                 4
47470401;1
               Case 16-20516-AJC          Doc 272       Filed 01/10/19     Page 5 of 27




         18.    The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if any,

to be encountered in the matter of collection; (iii) the complexity of the litigation involved and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors and proper deference to their reasonable views in the premises. In re Justice Oaks, II,

Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990) (establishing the legal

standard for approval of settlements).

         23.    Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval of the compromises between the Trustee and the Defendants.

         24.    Even if the Trustee were successful in the adversary proceedings against the

Defendants, there would likely be collection difficulties, absent these settlements. Moreover,

given the vagaries of litigation, there are no guarantees as to the potential results of such actions.

Additionally, by settling, the Trustee is reducing the administrative burden to the estate of having

to fully litigate these matters, which represents an advantageous cost-benefit solution to the estate.

         26.    The settlements with Ordoñez and Hays therefore meet the Justice Oaks factors, as

they will benefit creditors and the estate.

         WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests entry of

an order approving the Trustee's proposed compromises as to: (1) Adv. Pro. No. 18-01311-AJC

between the Trustee and Defendant Ordoñez; and (2) Adv. Pro. No. 17-01155-AJC between the

Trustee and Defendant Hays.




                                                    5
47470401;1
              Case 16-20516-AJC       Doc 272      Filed 01/10/19     Page 6 of 27




Dated: January 10, 2019                     Respectfully submitted,

                                            AKERMAN LLP
                                            Three Brickell City Centre
                                            98 Southeast Seventh Street, 11th Floor
                                            Miami, Florida 33131
                                            Phone: (305) 374-5600
                                            Fax: (305) 374-5095

                                            By: /s/ Luis R. Casas
                                                Eyal Berger, Esq.
                                                Florida Bar Number: 0011069
                                                Email: eyal.berger@akerman.com
                                                Luis R. Casas, Esq.
                                                Florida Bar Number: 0094222
                                                Email: luis.casasmeyer@akerman.com

                                            Counsel for Trustee




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished on January 10,

2019 to all parties receiving electronic notice via CM/ECF.

                                                    By: /s/ Luis R. Casas
                                                        Luis R. Casas, Esq.




                                               6
47470401;1
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 7 of 27




      EXHIBIT A
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 8 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 9 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 10 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 11 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 12 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 13 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 14 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 15 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 16 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 17 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 18 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 19 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 20 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 21 of 27




       EXHIBIT B
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 22 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 23 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 24 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 25 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 26 of 27
Case 16-20516-AJC   Doc 272   Filed 01/10/19   Page 27 of 27
